Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stadler(WO2006077259) in view of Hestekin (US 2008/0160153)
Regarding claim 5, Stadler teaches a method of preparing infant formula for immediate feeding to an infant using an apparatus comprising a reservoir and a heater for warming the water, comprising: 
storing water in the reservoir of the apparatus(p.8, line 11-12); 
coupling a first end of a pod(capsule) containing prepackaged infant formula in powdered form, that has been received in a chamber of the apparatus to a cooperating element or fixture of the apparatus for delivery of water to the pod from the reservoir(p.8, line 16-18); 
after the pod is inserted into the chamber operating a mechanism that cuts material forming the second end to form an opening in a second end of the pod from which the infant formula and water may flow out, the mechanism and the being adapted to direct discharge of infant formula from the pod from the second end(p.8, line 24-26); 
delivering to the pod water at a temperature within a range of temperatures between 70 degrees Fahrenheit and 105 degrees Fahrenheit(water is delivered to the pod at room temperature(70F); p.6, line 28-35)  and 
discharging through the opened second end of the pod substantially all of the infant formula, at least partially mixed with water delivered to the pod, from the opening in the pod, without trapping, filtering, or preventing the entire amount of infant formula from discharging through the opening([.7, line 6-9); wherein the pod is elongated and first end and the second ends are at opposite ends of the pod(Fig 1).
Stadler does not specifically teach the material on the second end of the pod when cut creates a flap that bends outwardly to create a discharge opening. However, Hestekin teaches a beverage preparation machine for a single serving of infant formula. The machine comprises a cartridge (pod as recited in the claims) that fits inside the machine. The cartridge contains a predetermined amount of infant formula and thus is a prepackaged pod of a predetermined size, the cartridge being elongated(fig 13-16). The infant formula is in the form of a concentrate, preferably liquid concentrate (paragraphs 24, 29, 48, 56 and Table 4). The cartridge (pod) is inserted into the cartridge head (chamber) and the upper jaw of the cartridge head is closed so that the cartridge in secured therein. The closing of the upper jaw pierces the first and second end of the cartridge, providing an inlet and an outlet to the cartridge. The chamber is closed by a lever that operates a piercing mechanism to form a flap (paragraph 30). 
Hestekin teaches that the container is made as described in US patent serial Number 10/763,444 (paragraph 0049).  10/763,444 which is published as US 2004/0197444 teaches of a container with a laminate end made from aluminum (foil) which is able to be cut and folded back with a cutting blade by operation of an apparatus chamber lever (paragraphs 0096, 0112 and 012 6and Figures 40-42).  Thus the teachings of the prior art encompass the claimed limitation, wherein the folding back of the foil would allow for discharge of the formula from the second end and the formula would be discharged in the direction from which the foil was moved. It would have been obvious to form a flap upon cutting of the material of the second end of the pod of Stadler as taught in Hestekin in order to allow for direct discharge of the formula from the second end of the pod. 
Regarding claims 6 and 7, Stadler teaches that the water creates a vortex which would move the pod and promote discharging of all the infant formula(p.8, line 30-33). 
Regarding claim 11, Stadler teaches that piercing of the cartridge once in the apparatus produces an inlet and an outlet(discharge opening) (p.8, line 24-26). Thus, one of ordinary skill in the art would expect some of the dispensed into the pod it mixes with the formula to create a mixture for feeding to an infant.


Claim 10 is rejected under 35 U.S.C. 103(a) as being unpatentable over further in view of Stadler(WO2006077259) in view of Hestekin (US 2008/0160153) further in view of Bragg (US 7165488).
Regarding claim 10, Stadler teaches that the container has an outlet which serves as a discharge opening(see Fig 1). Stadler is silent on a grating. However, Bragg teaches a cartridge for preparing a beverage, to be prepared in the same manner as in Stadler. The cartridge has a filter which serves the same function as a grating. It would have been obvious to include a grating or filter in the pod of Stadler in order to prevent any unmixed clumps or contaminants from getting into the infant formula. 


Claim 22 is rejected under 35 U.S.C. 103(a) as being unpatentable over further in view of Stadler(WO2006077259) in view of Hestekin (US 2008/0160153) further in view of Brewer (“Review: Tassimo Hot Beverage System from Single Serve Coffee”) and Mercier (US 6,612,224).

Regarding claim 22, Stadler teaches a method for operating a baby formula preparation apparatus, the apparatus having a water reservoir (p.8, line 11-12), a water heater(p. 8, line 13-14), a controller for controlling the temperature of the heated water and heating it to a set point temperature(p.8, line 15-16), and a receptacle having a coupling in fluid communication with the reservoir for delivering heated water to a pod received within the receptacle(p.8, line 24-28), 
delivering to the receptacle water heated to a temperature equal to a desired temperature for infant formula that is prepared by the apparatus to be fed to an infant, the desired temperature being within a range of temperatures between 70 degrees Fahrenheit and 105 degrees Fahrenheit(water is delivered to the pod at room temperature(70F); p.6, line 28-35)  
Stadler does not teach a dummy pod containing formula or that the water control heats water to a temperature above 105 F when the sensor senses a dummy pod in the apparatus. However, Brewer teaches a Tassimo Hot Beverage System apparatus that comprises individual beverage pods. The pods all have different barcodes that instruct the machine to dispense water at a predetermined temperature and time depending on the nature of the intended beverage. Brewer further teaches that the system uses an empty T-disc or dummy pod that comprises a bar code which instructs the machine to begin an intensive cleaning cycle (p.2). While Brewer does not specifically teach that the pod receptacle comprises a sensor, the machine would inherently have to comprise some form or sensor in order to read the different barcodes on the pods. 
It would have been obvious to modify Stadler in view of Brewer by adding a dummy pod to the apparatus of Stadler for cleaning the apparatus as was known in the art. A dummy pod would ensure that the cleaning system would only occur when the empty pod is inserted, thus eliminating the cleaning cycle from occurring when an infant formula pod is inserted. 
Brewer does not specifically teach that the controller dispense water above 105F when the sensor senses a dummy pod in the receptacle. However, Mercier teaches a coffee pod brewing system similar to the design of Stadler. Mercier teaches that the machine has a self-cleaning cycle in which hot water (hotter than the normal brewing temperature) is dispensed into the chamber for cleaning (column 7, line 25-50). It would have been obvious to have the controller of Stadler dispense water higher than the conventional infant formula temperature (higher than 105F) when the dummy pod was sensed by the sensor in order to properly clean the apparatus as taught in Mercier. 

Allowable Subject Matter
Claims 25 and 28 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art Chandler and Colston do not teach a prepackaged pod comprising infant formula comprising a seal located between the top member and the opening in the bottom end and the pod further comprises a grating within the opening in the bottom end. 


Response to Arguments
The applicant’s amendments filed 6/9/2022 are noted. These amendments overcome the outstanding 112 rejections. However, upon further search and consideration, please see the new rejection 103 over Stadler. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D LEBLANC whose telephone number is (571)270-1136. The examiner can normally be reached 8AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE D LEBLANC/Primary Examiner, Art Unit 1791